         Case 3:16-md-02741-VC Document 2451 Filed 01/09/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  EDWARD HARDEMAN, et al.,                          Case No.16-md-02741-VC
                  Plaintiffs,

           v.

  MONSANTO COMPANY, et al.,
                  Defendants.



                     NOTICE OF REQUEST FOR VIDEO RECORDING

        The parties in this case are hereby notified that a request has been made to video record

the following proceeding in this case pursuant to General Order 65, as part of the Cameras in the

Courtroom Pilot Project. Further information may be found at cand.uscourts.gov/cameras.



Proceeding: Daubert Hearings

Date of scheduled proceeding: 1/28/2019, 2/4/2019, 2/6/2019, 2/11/2019


        Consent to video recording will be presumed unless a party completes the Objection to

Request for Video Recording form available at cand.uscourts.gov/cameras within seven days of

the date of this notice.



Dated: 1/9/2019                                      Susan Y. Soong, Clerk of Court



                                                     Signature of Clerk or Deputy Clerk
